Citation Nr: 1741857	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. The claim was subsequently transferred to the Philadelphia, Pennsylvania RO.

This matter was previously before the Board in June 2015, when it was remanded to verify the Veteran's mailing address and schedule him for a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2015 the Board remanded this case to verify the Veteran's mailing address and schedule him for a Travel Board hearing.  After the remand, efforts were made to obtain the Veteran's correct address.  His most recent address was noted to be on [redacted], as reflected in CAPRI on August 15, 2016.  See Report of General Information, dated August 23, 2016.  However, a September 20, 2016 letter notifying the Veteran of his upcoming hearing scheduled on October 24, 2016, was not mailed to this address.  The letter was returned as undeliverable.  
As such, the claim must again be remanded so that the requested Travel Board hearing can be scheduled with proper notice provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to verify the Veteran's current mailing address, to include looking in CAPRI.  Efforts to confirm the Veteran's current address should be documented in the claims file.  

2. Thereafter, schedule the Veteran for a Travel Board hearing in accordance.  A copy of the letter scheduling the Veteran for the hearing should be included in the electronic claims file.  As noted in the body of the remand, his address was noted to be on [redacted], as reflected in CAPRI on August 15, 2016.  If a more recent address is not obtained, the notice letter should be addressed to the Veteran at the [redacted] address.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




